                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
                                                  § CASE NUMBER 6:18-CR-00078-JDK
v.                                                §
                                                  §
                                                  §
RAFAEL RETANO JR,                                 §
                                                  §

         ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND FINDING
             DEFENDANT GUILTY PURSUANT TO RULE 11(c)(1)(C)

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge John D. Love regarding Defendant=s plea of guilty under FED. R. CRIM. P.

11(c)(1)(C) to Count One of the Indictment with a violation of Title 21 U.S.C. § 841(a)(1) and

§ 841(b)(1)(C) - Possession with the Intent to Distribute or Dispense (Methamphetamine,

Cocaine, Heroin, Crack Cocaine, Marijuana). Having conducted a proceeding in the form and

manner prescribed by FED. R. CRIM. P. 11, the Magistrate Judge recommends that the Court

accept Defendant=s guilty plea, reserving to the District Judge the option of rejecting the Plea

Agreement if, after review of the presentence report, the agreed sentence is determined not to be

the appropriate disposition of the case. The parties waived their right to file objections to the

Findings of Fact and Recommendation. The Court is of the opinion that the Findings of Fact and

Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the

United States Magistrate Judge, filed August 20, 2019, are hereby ADOPTED.

       It is further ORDERED that, pursuant to Defendant=s plea agreement, the Court finds

Defendant GUILTY of Count One of the Indictment in the above-numbered cause, reserving to
the District Judge the option of rejecting the Plea Agreement if, after review of the presentence

report, the agreed sentence is determined not to be the appropriate disposition of the case.

         So ORDERED and SIGNED this 22nd day of August, 2019.



                                                    ___________________________________
                                                    JEREMY D. KERNODLE
                                                    UNITED STATES DISTRICT JUDGE
